Case 2:18-cv-00215-Z-BR Document 33 Filed 07/27/21 Page1of2 PagelD 1421

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NorTHERN LED OF TEXAS

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS FILE
AMARILLO DIVISION JUL 27 2001
CLERK, U.S. DISTRICT COURT

ALBERT LEE GONZALES, By AA Sha
§
Petitioner, §
§

v. § 2:18-CV-215-Z

§
DIRECTOR, TDCJ-CID, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by Petitioner in this case.
(ECF No. 31). On July 12, 2021, Petitioner filed objections to the findings, conclusions and
recommendation. (ECF No. 32). After making an independent review of the pleadings, files, and
records in this case, the Court concludes that the findings, conclusions and recommendation of the
Magistrate Judge are correct. It is therefore ORDERED that Petitioner’s objections are.
OVERRULED, that the findings, conclusions, and recommendation of the Magistrate Judge are
ADOPTED, and that the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 US.

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court

 
Case 2:18-cv-00215-Z-BR Document 33 Filed 07/27/21 Page 2of2 PagelD 1422

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

SO ORDERED.

July Z7 , 2021.

 

MATVHEW J. KACSMARYK
UNJMTED STATES DISTRICT JUDGE

 
